                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

MARIA JOSEPH                               CASE NO. 6:17-CV-01468

VERSUS                                     JUDGE SUMMERHAYS

RONALD DOUCET ET AL                        MAGISTRATE JUDGE HANNA


                                      ORDER

      Before the Court is the Motion to Set Aside Default filed by Arthur Phillips,

pro se Defendant. (Rec. Doc. 33). No oppositions have been filed. For the following

reasons, the Motion is GRANTED, and the default entered against Arthur Phillips is

hereby set aside.

      Plaintiff filed suit on November 7, 2017 against Ronald Doucet, individually

and in his capacity as Ville Platte City Marshal arising out of an alleged incident on

May 5, 2017 involving Arthur Phillips, a deputy with the Ville Platte Marshal’s

office. (Rec. Doc. 1). Plaintiff amended the Complaint on January 22, 2018 to name

Arthur Phillips as a defendant. (Rec Doc. 9). Plaintiff effected service upon Arthur

Phillips on June 18, 2018. (Rec. Doc. 14). After a series of procedural deficiencies,

Plaintiff moved for default against Phillips on April 29, 2019. (Rec. Doc. 31). The

Clerk entered default on the same day (Rec. Doc. 32). Arthur Phillips filed a Motion

to Set Aside Default on May 7, 2019. (Rec. Doc. 33).
      F.R.C.P. Rule 55 governs default judgments and states that the court may set

aside an entry of default for good cause. Rule 55(c). The Fifth Circuit set forth the

general standard applicable to setting aside the entry of default as follows:

      [F]ederal courts should not be agnostic with respect to the entry of
      default judgments, which are “generally disfavored in the law” and thus
      “should not be granted on the claim, without more, that the defendant
      had failed to meet a procedural time requirement.” Thus, “where there
      are no intervening equities any doubt should, as a general proposition,
      be resolved in favor of the movant to the end of securing a trial upon
      the merits.”

      To determine whether good cause to set aside a default exists—a
      “decision necessarily ... informed by equitable principles”—“we have
      found it useful to consider three factors ... [:] whether the default was
      willful, whether setting it aside would prejudice the adversary, and
      whether a meritorious defense is presented.” Other factors may also be
      considered, including whether “the defendant acted expeditiously to
      correct the default.”
      Lacy v. Sitel Corp., 227 F.3d 290, 292 (5th Cir. 2000) (Citations omitted.)

      Mr. Phillips, who is not represented by counsel, filed his Motion to Set Aside

Default setting forth in great detail his version of the incident. Although he did not

precisely explain the grounds for failing to timely respond to the lawsuit, the Court

finds that good cause exists for setting aside the entry of default and allowing the

matter to proceed on the merits. Mr. Phillips appears to set forth an arguably

meritorious defense. Further, Mr. Phillips filed his Motion within one week of the

entry of default. Accordingly,

      IT IS ORDERED that the entry of default against Arthur Phillips be set aside.
Signed at Lafayette, Louisiana on this 14th day of June, 2019.


                                ____________________________________
                                PATRICK J. HANNA
                                UNITED STATES MAGISTRATE JUDGE
